Case: 20-50917    Document: 00515994095        Page: 1   Date Filed: 08/25/2021




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 25, 2021
                                No. 20-50917
                                                                   Lyle W. Cayce
                                                                        Clerk
   Tettus Davis,

                                                         Plaintiff—Appellee,

                                    versus

   Jonathon Hodgkiss, Individual,

                                                     Defendant—Appellant,

   ______________________________

   Elizabeth Saucedo,

                                                         Plaintiff—Appellee,

                                    versus

   Jonathon Hodgkiss, Individual,

                                                     Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:17-CV-1113
                           USDC No. 1:17-CV-1114


   Before King, Dennis, and Ho, Circuit Judges.
Case: 20-50917      Document: 00515994095           Page: 2     Date Filed: 08/25/2021

                                     No. 20-50917


   Per Curiam:
          This is a consolidated civil rights action, in which plaintiffs-appellees
   allege that defendant-appellant Sergeant Jonathon Hodgkiss violated their
   Fourth Amendment rights by using false statements to secure a search
   warrant. Hodgkiss now appeals the lower court’s denial of qualified
   immunity. For the reasons that follow, we REVERSE and RENDER
   summary judgment in favor of Hodgkiss.
                                           I.
          Many of the relevant facts in this case are in dispute. However, as is
   explained in greater detail infra, the posture of this interlocutory appeal
   requires that we “accept the truth of the plaintiffs’ summary judgment
   evidence” and deprives us of jurisdiction to “review the genuineness of [the]
   factual disputes that precluded summary judgment in the district court.”
   Kinney v. Weaver, 367 F.3d 337, 341 (5th Cir. 2004) (en banc). Indeed,
   “[w]here factual disputes exist in an interlocutory appeal asserting qualified
   immunity, we accept the plaintiffs’ version of the facts as true.” Id. at 348.
          The case arises out of a criminal investigation into plaintiffs-appellees
   Elizabeth Saucedo and Tettus Davis by detectives of the Williamson County
   Sheriff’s Office. Defendant-appellant Sergeant Jonathon Hodgkiss claims
   that he and Detective Jorian Guinn interviewed a source of information
   (“SOI”) in March of 2015 and alleges that the SOI revealed information
   about illegal activities involving Davis. Hodgkiss contends that, after a
   recorded interview, the detectives and the SOI drove through Georgetown
   while the SOI provided additional information. In particular, the SOI
   allegedly identified the house—Saucedo’s residence—from which Davis
   conducted illegal activities, including dealing narcotics. Plaintiffs dispute that
   this drive with the SOI ever occurred and emphasize that the recording of the
   interview does not include the statements implicating Davis as a drug dealer.




                                           2
Case: 20-50917      Document: 00515994095           Page: 3    Date Filed: 08/25/2021




                                     No. 20-50917


          Beyond the information allegedly provided by the SOI, Hodgkiss also
   learned from other Williamson County deputies that the Saucedo residence
   was a “suspected drug distribution house due to high traffic going to and
   coming from the location.” Surveillance was conducted at the residence, and
   Davis was observed there “on numerous occasions” and was seen driving a
   tan Buick sedan. “[B]ehavior consistent with drug sales” was also observed.
   A “trash run” was conducted at the residence on June 9, 2015, during which
   detectives recovered, inter alia, plastic baggies containing marijuana residue
   and cocaine and mail addressed to Saucedo.
          Hodgkiss eventually prepared an affidavit for a search warrant of the
   Saucedo residence, which was signed by Williamson County District Court
   Judge King in June 2015. The warrant was executed on June 11, 2015, and
   Davis and Saucedo were subsequently arrested and charged with drug
   offenses. However, in May of 2016, a district court judge found that there
   was no probable cause for the search warrant and granted a motion to
   suppress all evidence obtained as a result of the search. Specifically, the judge
   concluded that the recording of Hodgkiss’s interview with the SOI did not
   reflect the information that Hodgkiss claimed to have received from the SOI
   in his affidavit. Soon thereafter, the State moved to dismiss all charges against
   Davis and Saucedo.
          In November of 2017, Davis and Saucedo each individually filed suit
   against Hodgkiss for wrongful arrest and malicious prosecution under 42
   U.S.C. § 1983. These actions were consolidated for all purposes on
   September 11, 2018. The case was then reassigned, by consent of the parties,
   to United States Magistrate Judge Mark Lane on August 8, 2019.
          On October 15, 2020, the Magistrate Judge denied Hodgkiss’s motion
   for summary judgment, which was based, in relevant part, on qualified
   immunity. The Magistrate found that Davis and Saucedo had only pled facts




                                          3
Case: 20-50917      Document: 00515994095           Page: 4    Date Filed: 08/25/2021




                                    No. 20-50917


   “giving rise to one legally cognizable claim”—a claim under Franks v.
   Delaware, 438 U.S. 154 (1978), based on Hodgkiss allegedly making false
   statements in his affidavit. With regard to that single claim, the Magistrate
   concluded both that (1) there was an issue of material fact as to whether
   Hodgkiss    recklessly,   knowingly,       or   intentionally   made   material
   misstatements and (2) an affidavit without those misstatements would not
   have shown probable cause to search the Saucedo residence. The Magistrate
   Judge thus denied Hodgkiss’s qualified immunity defense. This interlocutory
   appeal by Hodgkiss followed.
                                          II.
          It is necessary first to define the scope of our jurisdiction in this
   interlocutory appeal. We may exercise jurisdiction over an interlocutory
   appeal of a denial of summary judgment based on qualified immunity only
   “to the extent that the denial of summary judgment turns on an issue of law.”
   Hogan v. Cunningham, 722 F.3d 725, 730 (5th Cir. 2013) (quoting Juarez v.
   Aguilar, 666 F.3d 325, 331 (5th Cir. 2011)) (cleaned up). Indeed, “[w]henever
   the district court denies an official’s motion for summary judgment
   predicated upon qualified immunity, the district court can be thought of as
   making two distinct determinations, even if only implicitly.” Kinney, 367
   F.3d at 346. The first such determination is “that a certain course of conduct
   would, as a matter of law, be objectively unreasonable in light of clearly
   established law.” Id. The second is “that a genuine issue of fact exists
   regarding whether the defendant(s) did, in fact, engage in such conduct.” Id.
   We lack jurisdiction to “review conclusions of the second type on
   interlocutory appeal.” Id. (emphasis in original). Put another way, we lack
   jurisdiction to hear challenges to “the district court’s assessments regarding
   the sufficiency of the evidence.” Id. at 347. However, we may consider the
   “purely legal question” of “whether a given course of conduct would be
   objectively unreasonable in light of clearly established law.” Id.



                                          4
Case: 20-50917      Document: 00515994095           Page: 5    Date Filed: 08/25/2021




                                     No. 20-50917


          The qualified immunity inquiry includes two prongs: (1) “whether the
   officer’s alleged conduct has violated a federal right” and (2) “whether the
   right in question was ‘clearly established’ at the time of the alleged violation,
   such that the officer was on notice of the unlawfulness of his or her conduct.”
   Cole v. Carson, 935 F.3d 444, 451 (5th Cir. 2019) (en banc), cert. denied sub
   nom., Hunter v. Cole, 141 S. Ct. 111 (2020). The officer will be entitled to
   qualified immunity if no constitutional violation occurred or if the conduct
   “did not violate law clearly established at the time.” Id. We have the
   “discretion to decide which prong of the qualified-immunity analysis to
   address first.” Morgan v. Swanson, 659 F.3d 359, 371 (5th Cir. 2011) (en banc)
   (citing Pearson v. Callahan, 555 U.S. 223, 236 (2009)). Again, in reviewing
   the district court’s determinations on these two prongs, we “lack jurisdiction
   to resolve the genuineness of any factual disputes” and may only consider
   “whether the district court erred in assessing the legal significance of the
   conduct that the district court deemed sufficiently supported for purposes of
   summary judgment.” Cole, 935 F.3d at 452 (quoting Trent v. Wade, 776 F.3d
   368, 376 (5th Cir. 2015)).
                                         III.
          We focus our discussion on the first prong of the qualified immunity
   analysis—whether Hodgkiss’s alleged conduct violated a federal right.
   Plaintiffs have alleged a violation of their Fourth Amendment right,
   recognized by the Supreme Court in Franks v. Delaware, to be free from
   search pursuant to a warrant that lacks probable cause due to knowing or
   reckless misstatements. 438 U.S. at 155–56.
          To prove such a claim under Franks, plaintiffs must show that (1) the
   affidavit supporting a warrant contained false statements or material
   omissions; (2) the affiant made such false statements or omissions knowingly
   and intentionally, or with reckless disregard for the truth; and (3) the false




                                          5
Case: 20-50917      Document: 00515994095            Page: 6    Date Filed: 08/25/2021




                                      No. 20-50917


   statements or material omissions were necessary to the finding of probable
   cause. See United States v. Kendrick, 980 F.3d 432, 440 (5th Cir. 2020) (citing
   United States v. Ortega, 854 F.3d 818, 826 (5th Cir. 2017)); Franks, 438 U.S.
   at 155-56. As to the final element, falsehoods will be deemed necessary to the
   finding of probable cause if the affidavit, “with the . . . false material set to
   one side,” is “insufficient to establish probable cause.” Franks, 438 U.S. at
   156.
          Each of the three elements is at issue in this case. The Magistrate
   Judge found that issues of material fact precluded summary judgment on the
   first and second elements, and we may not “resolve the genuineness of
   [those] factual disputes.” Cole, 935 F.3d at 452 (quoting Trent, 776 F.3d at
   376). However, as detailed above, the remaining question is whether, “if the
   false statement is excised, . . . the remaining content in the affidavit fail[s] to
   establish probable cause.” Kendrick, 980 F.3d at 440 (quoting Ortega, 854
   F.3d at 826). And the “ultimate determination of probable cause . . . is a
   question of law.” United States v. Ho, 94 F.3d 932, 936 (5th Cir. 1996). “In
   determining whether probable cause exists without the false statements,” we
   must make “a practical, common-sense decision as to whether, given all the
   circumstances set forth in the affidavit [minus the alleged misstatements],
   there is a fair probability that contraband or evidence of a crime will be found
   in a particular place.” United States v. Froman, 355 F.3d 882, 889 (5th Cir.
   2004) (alteration in original) (quoting United States v. Byrd, 31 F.3d 1329,
   1340 (5th Cir. 1994)).
          The Magistrate Judge concluded that the remaining content in the
   affidavit was not sufficient to establish probable cause. We disagree.
          The Magistrate identified that remaining content as follows: patrol
   deputies believed that the Saucedo residence was a suspected drug house and
   that Davis and Saucedo together transported marijuana and other narcotics




                                           6
Case: 20-50917      Document: 00515994095          Page: 7    Date Filed: 08/25/2021




                                    No. 20-50917


   to and from the residence; patrol deputies routinely observed plaintiffs leave
   the residence and return after short periods of time and saw multiple vehicles
   stop at the residence and briefly meet Davis in the street; Davis was routinely
   observed driving his car around the city and meeting individuals for short
   periods of time at various locations; Davis was pulled over in April of 2015,
   and officers located a “medium sized box that contained marijuana residue”
   and a large amount of currency “in small denominations”; and Davis was
   observed meeting with an individual who was then on parole for a felony drug
   conviction. Finally, the June 2015 trash run uncovered plastic baggies
   containing a substance that field-tested positive for cocaine, plastic baggies
   containing marijuana residue, mail addressed to Saucedo, Swisher Sweet
   cigars, and loose tobacco. The affidavit also recounts Davis’s criminal
   history, which includes multiple narcotics convictions.
          We have previously found probable cause based on similar facts. In
   United States v. Sibley, we held that a supporting affidavit based largely on a
   single trash run sufficiently connected the defendant to the apartment and
   “the apartment and its occupants to prior drug activity.” 448 F.3d 754, 758
   (5th Cir. 2006). In that case, the affidavit stated that law enforcement had
   received information that the apartment’s occupants were dealing in drugs,
   garbage bags were observed being taken to the dumpster by an occupant, and
   marijuana was found in the bags following a trash run. Id.
          Here, even after setting aside the allegedly false statements, there are
   similar facts set forth in the affidavit that establish probable cause to search
   the Saucedo residence. Notwithstanding the fact that only a single trash run
   was conducted, the evidence uncovered connected the trash bags and their
   contents to the Saucedo residence. Those contents included over twenty
   plastic baggies, many of which tested positive for narcotics. That is in
   addition to Davis’s criminal history of engaging in drug activity, the
   information received from deputies about plaintiffs’ suspected involvement



                                          7
Case: 20-50917         Document: 00515994095              Page: 8       Date Filed: 08/25/2021




                                          No. 20-50917


   in drug dealing, the suspicious behavior observed at the residence, and the
   drugs uncovered in the vehicle which Davis drove to and from the residence.
   Such evidence is sufficient to support probable cause. 1 See, e.g., United States
   v. Sauls, 192 F. App’x 298, 300 (5th Cir. 2006) (“[The defendant’s] arrest
   three months earlier in the same car that was registered to a resident at [the
   residence] was sufficient to connect him to that residence,” and “[the
   defendant’s] prior arrests on narcotics violations and the evidence
   discovered in the curbside garbage were sufficient to support a reasonable
   belief that contraband would be found inside the residence.”); United States
   v. Reinholz, 245 F.3d 765, 776 (8th Cir. 2001) (holding that drug
   paraphernalia and syringes with drug residue found in a single trash run,
   coupled with occupant’s prior drug conviction, was sufficient to establish
   probable cause for search warrant), cert. denied, 534 U.S. 896 (2001).
           Accordingly,        we     find     that,     with     the    allegedly      “false
   statement[s] . . . excised,” the affidavit’s remaining content is enough to
   establish probable cause. Kendrick, 980 F.3d at 440 (quoting Ortega, 854 F.3d
   at 826). We thus conclude that Hodgkiss is entitled to summary judgment on
   plaintiffs’ Franks claim as there was no constitutional violation.




           1
              Indeed, though plaintiffs cite a Sixth Circuit opinion holding that a single trash
   run is not enough, alone, to support probable cause, that same opinion emphasized that the
   defendant’s history of drug charges had been excluded from the supporting affidavit. See
   United States v. Abernathy, 843 F.3d 243, 248 (6th Cir. 2016). Without that “critical missing
   ingredient,” the court held that the remining evidence gathered in the trash run was not
   enough to support probable cause. Id. at 255. We need not decide whether a single trash
   run may establish probable cause by itself because there are more supporting facts set forth
   in the affidavit at issue here.




                                                8
Case: 20-50917     Document: 00515994095           Page: 9   Date Filed: 08/25/2021




                                    No. 20-50917


                                        IV.
          Based on the foregoing, we REVERSE the Magistrate Judge’s order
   and RENDER summary judgment for defendant-appellant Sergeant
   Hodgkiss on plaintiffs-appellees’ claim of liability under Franks.




                                         9